Name: Commission Regulation (EC) No 2287/94 of 22 September 1994 amending Regulation (EC) No 2162/94 opening a standing invitation to tender for the export of barley held by the United Kingdom intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9. 94 Official Journal of the European Communities No L 248/11 COMMISSION REGULATION (EC) No 2287/94 of 22 September 1994 amending Regulation (EC) No 2162/94 opening a standing invitation to tender for the export of barley held by the United Kingdom intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1 866/94 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 12 September 1994 the United Kingdom notified the Commission that it wished to amend the Annex to Regulation (EC) No 21 62/94 (*), as amended by Regulation (EC) No 2213/94 (% whereas it is possible to accede to that request ; Article 1 Annex I to Regulation (EC) No 2162/94 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 197, 30. 7. 1994, p. 1 . O OJ No L 191 , 31 . 7. 1993, p. 76 . (4) OJ No L 21 , 26. 1 . 1994, p. 1 . O OJ No L 230, 3 . 9 . 1994, p. 3 . ( «) OJ No L 238 , 13. 9 . 1994, p. 12. No L 248/12 Official Journal of the European Communities 23 . 9 . 94 ANNEX ANNEX I (tonnes) Place of storage Quantity England 426 000 Scotland 256 000'